Exhibit 10.2


AMENDMENT NUMBER TWO TO THE
LOWE’S COMPANIES
 CASH DEFERRAL PLAN


 
THIS AMENDMENT NUMBER TWO to the Lowe’s Companies Cash Deferral Plan, as adopted
effective for the fiscal year that began January 31, 2004 (the “Plan”), is
adopted by Lowe’s Companies, Inc. (the “Company”) effective as of the date
specified herein.
 
W I T N E S S E T H:
 
WHEREAS, the Company wishes to amend the Plan to (i) exclude terminated
employees who are later rehired into qualifying positions from participating in
the Plan until the first day of the Plan Year following the date of their rehire
and (ii) revise the amendment provisions of the Plan in accordance with a
revised Administrative Committee Charter;
 
NOW THEREFORE, the Plan is hereby amended as follows:
 
1.           The last sentence of the first paragraph of Section 3 of the Plan
shall be amended to read as follows:
 
“Notwithstanding the foregoing, a person who would otherwise become eligible to
participate in the Plan as a result of promotion within the Company or as a
result of being rehired by the Company, shall not be eligible to participate in
the Plan until the first day of the Plan Year following the date such promotion
or rehire becomes effective.”
 
 
2.           The second sentence of the first paragraph of Section 15 which
begins “Notwithstanding the foregoing, the Committee may amend…” shall be
deleted in its entirety.
 
 
IN WITNESS WHEREOF, this Amendment Number Two has been executed on the date
shown below, effective as of August 19, 2010.
 


 
LOWE’S COMPANIES, INC.
 


 
By: _______________________________
 
Maureen K. Ausura

 
Senior Vice President – Human Resources



Date: ______________________________
